Allowability Notice
This communication is responsive to phone interview held on 7/18/2022. 
Status of Claims:
Claims 1-7 and 21-33 are allowed.

Election/Restriction
3.	Examiner called the undersigned - Mr. Sam Williams - to elect between group I consist of claims 1-7 and 21-27 and group II consists of claims 8-11 because at this stage of prosecutions, the two set of claims are different and distinct from each other. Mr. Sam Williams elected the first group (Claims 1-7 and 21-27) without traverse. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Sam Williams on 7/18/2022 to amend the claims.

Listing of Claims:
The claims have been amended as follows:

1.	(Previously Presented) One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:
	establishing, by a computing device, a connection over a Non-Internet Protocol Data Delivery (NIDD) socket to communicate with an application server using NIDD binding; 
	generating, by the computing device, a datagram destined for a target server;
	determining, by the computing device, a destination address and port of the target server and a source address and port of the computing device;
	during a Datagram Transport Layer Security (DTLS) handshake process, mapping, by the computing device, the destination address and port and the source address and port to metadata of an application level protocol;
	combining the metadata and the datagram;
	serializing, by the computing device, the combined metadata and datagram according to a serialization format; and
	sending, by the computing device, the serialized, combined metadata and datagram to the target server over NIDD-based transport.

2.	(Original) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise:
	wrapping the NIDD socket in a wrapper socket to emulate handling of Internet Protocol (IP)-based transport.

3.	(Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein the datagram is an encrypted datagram generated when the DTLS handshake process has been completed.

4.	(Original) The one or more non-transitory computer-readable media of claim 1, wherein the datagram is an unencrypted application protocol data. 

5.	(Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein the application-level protocol comprises at least one of Constrained Application Protocol (CoAP), light weight machine-to-machine (LwM2M) protocol, MQ Telemetry Transport for Sensor Networks (MQTT-SN) protocol, and Quick User Datagram Protocol Internet Connections (QUIC) protocol. 

6.	(Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein a serializing format for the serialized envelop is Concise Binary Object Representation (CBOR).

7.	(Original) The one or more non-transitory computer-readable media of claim 1, wherein the NIDD socket is a listening socket.

8-20.	 (Cancelled)

21.	(Previously Presented) A system, comprising: 
	one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to:
		establish, by a computing device, a connection over a Non-Internet Protocol Data Delivery (NIDD) socket to communicate with an application server using NIDD binding; 
		generate, by the computing device, a datagram destined for a target server;
		determine, by the computing device, a destination address and port of the target server and a source address and port of the computing device;
		during a Datagram Transport Layer Security (DTLS) handshake process, map, by the computing device, the destination address and port and the source address and port to metadata of an application level protocol;
		combine the metadata and the datagram;
		serialize, by the computing device, the combined metadata and datagram according to a serialization format; and
		send, by the computing device, the serialized, combined metadata and datagram to the target server over NIDD-based transport.

22.	(Previously Presented) The system of claim 21, wherein the computer-readable instructions to cause the one or more processors to:
	wrap the NIDD socket in a wrapper socket to emulate handling of Internet Protocol (IP)-based transport.

23.	(Previously Presented) The system of claim 21, wherein the datagram is an encrypted datagram generated when the DTLS handshake process has been completed.

24.	(Previously Presented) The system of claim 21, wherein the datagram is an unencrypted application protocol data. 

25.	(Previously Presented) The system of claim 21, wherein the application-level protocol comprises at least one of Constrained Application Protocol (CoAP), light weight machine-to-machine (LwM2M) protocol, MQ Telemetry Transport for Sensor Networks (MQTT-SN) protocol, and Quick User Datagram Protocol Internet Connections (QUIC) protocol. 

26.	(Previously Presented) The system of claim 21, wherein a serializing format for the serialized envelop is at least one of JavaScript Object Notation (JSON) and Concise Binary Object Representation (CBOR).

27.	(Previously Presented) The system of claim 21, wherein the NIDD socket is a listening socket.

28.	(New) A computer-implemented method, comprising:
	establishing, by a computing device, a connection over a Non-Internet Protocol Data Delivery (NIDD) socket to communicate with an application server using NIDD binding; 
	generating, by the computing device, a datagram destined for a target server;
	determining, by the computing device, a destination address and port of the target server and a source address and port of the computing device;
	during a Datagram Transport Layer Security (DTLS) handshake process, mapping, by the computing device, the destination address and port and the source address and port to metadata of an application level protocol;
	combining the metadata and the datagram;
	serializing, by the computing device, the combined metadata and datagram according to a serialization format; and
	sending, by the computing device, the serialized, combined metadata and datagram to the target server over NIDD-based transport.

29.	(New) The method of claim 28, comprising:
	wrapping the NIDD socket in a wrapper socket to emulate handling of Internet Protocol (IP)-based transport.

30.	(New) The method of claim 28, wherein the datagram is an encrypted datagram generated when the DTLS handshake process has been completed and is an unencrypted application protocol data. 

31.	(New) The method of claim 28, wherein the application-level protocol comprises at least one of Constrained Application Protocol (CoAP), light weight machine-to-machine (LwM2M) protocol, MQ Telemetry Transport for Sensor Networks (MQTT-SN) protocol, and Quick User Datagram Protocol Internet Connections (QUIC) protocol. 

32.	(New) The method of claim 28, wherein a serializing format for the serialized envelop is Concise Binary Object Representation (CBOR).

33.	(New) The method of claim 28, wherein the NIDD socket is a listening socket.

Reasons for Allowance
3.	Claims 1-7 and 21-33 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 01/16/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
The art seems not to teach including destination address and port/source address to metadata of an application level protocol during NIDD binding where the device serialize the combined metadata and datagram to the target server over NIDD. 
Additionally, Applicant’s arguments filed 3/30/2022 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455